Exhibit 10.55
Execution Copy


FIRST AMENDMENT
FIRST AMENDMENT, dated as of December 12, 2017 (the “Amendment”), to the Credit
Agreement, dated as of June 27, 2011, as amended and restated as of July 2,
2015, and as further amended and restated as of August 21, 2017 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among IRON MOUNTAIN INCORPORATED, a Delaware corporation
(the “Parent”), IRON MOUNTAIN INFORMATION MANAGEMENT, LLC, a Delaware limited
liability company (the “Company”), each of the other Borrowers party thereto,
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement as Lenders (the “Lenders”), JPMORGAN CHASE BANK,
TORONTO BRANCH, as Canadian Administrative Agent (in such capacity, the
“Canadian Administrative Agent”) and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other parties thereto.
W I T N E S S E T H:
WHEREAS, the Borrowers, the Lenders, the Canadian Administrative Agent and the
Administrative Agent are parties to the Credit Agreement;
WHEREAS, the Company has requested certain amendments to the Credit Agreement;
and
WHEREAS, the Lenders are willing to agree to such amendments, subject to the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given to them in the Credit Agreement.
2.    Amendments to Credit Agreement.
(a)    Section 1.01 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical order:
“Bridge Credit Agreement” shall mean any credit agreement providing for
unsecured interim term loans incurred to finance the IODC Acquisition (including
the refinancing of any existing Indebtedness or the payment of fees and expenses
in connection therewith), having terms and conditions substantially consistent
in all material respects with the terms and conditions specified in Exhibit B to
the First Amendment.







--------------------------------------------------------------------------------

 




“First Amendment” shall mean that certain First Amendment, dated as of December
12, 2017, to this Agreement.


“IODC Acquisition” means the Acquisition of IO Data Centers, LLC.


(b)    Section 1.01 of the Credit Agreement is further amended by amending the
definition of “Funded Indebtedness” to add the following words at the end
thereof:
“or under the Bridge Credit Agreement.”
(c)    Section 1.01 of the Credit Agreement is further amended by replacing in
their entirety the definitions of “Issuing Bank”, “Issuing Bank Sublimit” and
“Letter of Credit Sublimit” with the following:
“Issuing Bank” shall mean (a) JPMorgan Chase Bank or any Affiliate thereof, (b)
Bank of America, N.A. or any Affiliate thereof, (c) Barclays Bank PLC or any
Affiliate thereof, or (d) any other Lender so designated with the consent of
such other Lender, JPMorgan Chase Bank and the Company.


“Issuing Bank Sublimit” means (a) $66,666,667 in the case of JPMorgan Chase Bank
and its Affiliates, (b) $66,666,667 in the case of Bank of America, N.A. and its
Affiliates, (c) $66,666,666 in the case of Barclays Bank PLC and its Affiliates
and (d) in the case of any other Issuing Bank, an amount agreed by such Issuing
Bank and the Company.


“Letter of Credit Sublimit” means $200,000,000, as such amount may be decreased
from time to time by the Company.


(d)    Section 9.08(iv) of the Credit Agreement is amended by adding the
following parenthetical immediately after the words “so long as such Senior
Unsecured Debt”:
“(other than Senior Unsecured Debt under the Bridge Credit Agreement)”


2



--------------------------------------------------------------------------------

 


(e)    Clause (A) of Section 9.08(vi) of the Credit Agreement is amended by
replacing the words “does not exceed $900,000,000” with the words “does not
exceed $1,000,000,000”.
(f)    Clause (ii) of Section 9.17(iv) of the Credit Agreement is amended in
full to read as follows:
“(ii) (A) such other purchase, redemption or retirement is in connection with a
refinancing of such Subordinated Indebtedness or Senior Unsecured Debt with the
proceeds of, or in connection with an exchange of such Subordinated Indebtedness
or Senior Unsecured Debt for a new series of, Senior Subordinated Debt or Senior
Unsecured Debt issued within 180 days of the substantial completion of such
purchase, redemption or retirement, (B) after giving effect to such purchase,
redemption or retirement and any related incurrence of Indebtedness, the Net
Total Lease Adjusted Leverage Ratio, on a pro forma basis, after giving effect
to such purchase, redemption or retirement and any Stock Repurchase and any
Dividend Payment consummated on or prior to the date thereof, and to any
borrowings to finance the same, is less than or equal to 6.5 to 1.0 and/or (C)
such other purchase, redemption or retirement is of Indebtedness under the
Bridge Credit Agreement.”


(g)    Section 12.05(a) of the Credit Agreement is amended by adding a new
clause (w) to the last sentence of the first paragraph of Section 12.05(a), such
that the last sentence of the first paragraph of Section 12.05(a) as amended
hereby reads as follows:
“Notwithstanding anything in this Section 12.05 to the contrary, no amendment,
waiver or consent shall be made (w) affecting the rights or duties of any
Issuing Bank or Canadian Issuing Bank under this Agreement or any Letter of
Credit Document, in each case relating to Letters of Credit issued or to be
issued by it, without the consent of such Issuing Bank or Canadian Issuing Bank,
as applicable, (x) with respect to Section 11 without the consent of the
Administrative Agent, (y) with respect to Annex A hereto without the consent of
the Canadian Borrowers or (z) with respect to Section 2.10 hereto without the
consent of the Administrative Agent and the Issuing Bank.”


3.    Representations and Warranties. On and as of the date hereof, each of the
Parent and the Company hereby confirms, reaffirms and restates the
representations and warranties set forth in Section 8 of the Credit Agreement
and the representations and warranties in the Basic Documents mutatis mutandis,
except to the extent that such representations and warranties expressly relate
to a specific earlier date in which case the Parent and the Company each hereby
confirms, reaffirms and restates such representations and warranties as of such
earlier date. Each of the Parent and the Company represents and warrants that,
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.


3



--------------------------------------------------------------------------------

 


4.    Effectiveness. This Amendment shall be a valid and binding agreement upon
satisfaction of the condition in Section 4(a) hereof, but the amendments to the
Credit Agreement set forth in Section 2 hereof will only become effective as of
the date set forth above (the “Effective Date”) upon the satisfaction of each of
the following conditions precedent:
(a)    Amendment. The Administrative Agent shall have received this Amendment
executed and delivered by the Administrative Agent, the Canadian Administrative
Agent, the Parent, the Company, the Issuing Banks and the Lenders party to the
Credit Agreement constituting the “Majority Lenders” thereunder.
(b)    Security Documents. The Administrative Agent shall have received the
Acknowledgment and Confirmation, substantially in the form of Exhibit A hereto,
executed and delivered by an authorized officer of the Parent, the Company, each
of the other Borrowers and each Subsidiary Guarantor.
5.    Valid and Binding. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
6.    Payment of Expenses. The Company agrees to pay or reimburse the
Administrative Agent for all out-of-pocket costs and expenses incurred in
connection with the Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel.
7.    Reference to and Effect on the Credit Agreement; Limited Effect. On and
after the Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby. This Amendment shall not constitute an amendment of any other
provision of the Credit Agreement not expressly referred to herein and shall not
be construed as a waiver or consent to any further or future action on the part
of the Company that would require a waiver or consent of the Lenders, the
Canadian Administrative Agent or the Administrative Agent. Except as expressly
amended hereby, the provisions of the Credit Agreement are and shall remain in
full force and effect.
8.    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.    Loan Document; Integration. This Amendment shall constitute a Basic
Document. This Amendment and the other Basic Documents represent the


4



--------------------------------------------------------------------------------

 


agreement of each Borrower, each Subsidiary Guarantor, the Canadian
Administrative Agent, the Administrative Agent and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Canadian Administrative Agent, the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Basic Documents.
10.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
11.    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts (which may include
counterparts delivered by facsimile transmission), each of which shall be deemed
to be an original, and all of which taken together shall be deemed to constitute
one and the same instrument.




5



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
IRON MOUNTAIN INCORPORATED
IRON MOUNTAIN INFORMATION MANAGEMENT, LLC
IRON MOUNTAIN FULFILLMENT SERVICES, INC.
IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.
IRON MOUNTAIN GLOBAL LLC
IRON MOUNTAIN US HOLDINGS, INC.
IRON MOUNTAIN SECURE SHREDDING, INC.
IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES, INC.
IRON MOUNTAIN CANADA OPERATIONS ULC
IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES CANADA, INC.
IRON MOUNTAIN SECURE SHREDDING CANADA, INC.




By: /s/Christopher LaRochelle    
Name: Christopher LaRochelle
Title: Vice President and Treasurer


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender






By: /s/Mohammad Hasan    
Name: Mohammad Hasan
Title: Executive Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




JPMORGAN CHASE BANK, TORONTO BRANCH, as Canadian Administrative Agent and as a
Canadian Lender




By: /s/Mohammad Hassan    
Name: Mohammad Hasan
Title: Executive Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




BARCLAYS BANK PLC, as Issuing Bank and as a Lender






By: /s/Robert Chen    
Name: Robert Chen
Title: Managing Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




Bank of America, N.A.






By/s/John F. Lynch     
Name: John F. Lynch
Title: Senior Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




MORGAN STANLEY BANK, N.A.






By /s/Emanuel Ma    
Name: Emanuel Ma
Title: Authorized Signatory


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




MORGAN STANLEY SENIOR FUNDING, INC.






By: /s/Emanuel Ma    
Name: Emanuel Ma
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




Wells Fargo Bank, National Association, as a Lender






By:/s/Daniel Kurtz    
Name: Daniel Kurtz
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




GOLDMAN SACHS BANK USA






By: /s/Chris Lam    
Name: Chris Lam
Title: Authorized Signatory


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 


Credit Agricole Corporate & Investment Bank



By:    /s/Brad Matthews                
Name: Brad Matthews
Title: Director
By:    /s/Thibault Rosset\                
Name: Thibault Rosset
Title: Managing Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 


HSBC Bank USA, National Association
By: /s/Patrick D. Mueller            
Name: Patrick D. Mueller
Title: Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




THE BANK OF NOVA SCOTIA



By: /s/Mauricio Saishio                
Name: Mauricio Saishio
Title: Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




SCOTIABANK EUROPE PLC



By: /s/Nikki Petherbridge            
Name: Nikki Petherbridge
Title: Managing Director




By: /s/Martin Doyle                
Name: Martin Doyle
Title: Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 






People’s United Bank, National Association



By: :/s/Kathryn Williams            
Name: Kathryn Williams
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 






The Bank of Tokyo-Mitsubishi UFJ, Ltd.



By: /s/George Stoecklein            
Name: George Stoecklein
Title: Managing Director


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 






TD BANK, N.A.



By: /s/Alan Garson                
Name: Alan Garson
Title: Senior Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 






Citizens Bank, N.A.



By: /s/Peter van der Horst            
Name: Peter van der Horst
Title: Senior Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




SUNTRUST BANK, as a Lender



By: /s/Jason Crowley                
Name: Jason Crowley
Title: Vice President


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 




ROYAL BANK OF CANADA



By: /s/Sheena Lee                
Name: Sheena Lee
Title: Authorized Signatory


[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 






HSBC Bank plc



By: /s/Steven P. Sherratt            
Name: Steven P. Sherratt
Title: Regional Director




[Signature Page to First Amendment]

--------------------------------------------------------------------------------






EXHIBIT A
ACKNOWLEDGMENT AND CONFIRMATION
ACKNOWLEDGMENT AND CONFIRMATION, dated as of December 12, 2017 (this
“Acknowledgment”), to:
1.
the AMENDED AND RESTATED PARENT GUARANTY, dated as of July 2, 2015 (as amended,
supplemented or otherwise modified from time to time, including this
Acknowledgment, the “Parent Guaranty”), made among IRON MOUNTAIN INCORPORATED, a
Delaware corporation (the “Parent”), JPMORGAN CHASE BANK, N.A., as agent for the
lenders or other financial institutions or entities party, as lenders, to the
Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); and JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH, as agent for the Canadian lenders or other Canadian
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Canadian Administrative Agent”);

2.
the AMENDED AND RESTATED COMPANY GUARANTY, dated as of July 2, 2015 (as amended,
supplemented or otherwise modified from time to time, including this
Acknowledgment, the “Company Guaranty”), made among IRON MOUNTAIN INFORMATION
MANAGEMENT, LLC, a Delaware limited liability company (the “Company”), the
Administrative Agent and the Canadian Administrative Agent;

3.
the AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of July 2, 2015 (as
amended, supplemented or otherwise modified from time to time, including this
Acknowledgment, the “Subsidiary Guaranty”, and, together with the Parent
Guaranty and the Company Guaranty, the “Guaranties”, and each a “Guaranty”),
among each of the corporations and limited liability companies from time to time
party thereto as subsidiary guarantors, of whom the applicable parties are
identified under the caption “SUBSIDIARY GUARANTORS” on the signature pages
hereto (each such identified party, a “Subsidiary Guarantor” and, collectively,
the “Subsidiary Guarantors” and, collectively with the Parent and the Company,
the “Guarantors”), the Administrative Agent and the Canadian Administrative
Agent;

4.
the AMENDED AND RESTATED PARENT PLEDGE AGREEMENT, dated as of July 2, 2015 (as
amended, supplemented or otherwise modified from time to time, including this
Acknowledgment, the “Parent Pledge Agreement”), between the Parent and the
Administrative Agent;

5.
the AMENDED AND RESTATED COMPANY PLEDGE AGREEMENT, dated as of July 2, 2015 (as
amended, supplemented or otherwise modified from time to time, including this
Acknowledgment, the “Company Pledge Agreement”), between the Company and the
Administrative Agent;






--------------------------------------------------------------------------------





6.
the AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT, dated as of July 2, 2015
(as amended, supplemented or otherwise modified from time to time, including
this Acknowledgment, the “Subsidiary Pledge Agreement”), among the Subsidiary
Guarantors and the Administrative Agent; and

7.
the AMENDED AND RESTATED CANADIAN BORROWER PLEDGE AGREEMENT, dated as of July 2,
2015 (as amended, supplemented or otherwise modified from time to time,
including this Acknowledgment, the “Canadian Borrower Pledge Agreement”, and
together with the Parent Pledge Agreement, the Company Pledge Agreement and the
Subsidiary Pledge Agreement, the “Security Documents” and each a “Security
Document”), among each of the companies identified under the caption “CANADIAN
BORROWERS” on the signature pages hereto (each individually, a “Canadian
Borrower” and, collectively, the “Canadian Borrowers” and collectively with the
Parent, the Company and the Subsidiary Guarantors, the “Relevant Obligors”) and
the Canadian Administrative Agent.




W I T N E S E T H:
WHEREAS, reference is made to the Credit Agreement, dated as of June 27, 2011,
as amended and restated as of July 2, 2015 and as further amended and restated
as of August 21, 2017 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”), among the Parent,
the Company, certain subsidiaries of the Parent from time to time party thereto,
the Administrative Agent, the Canadian Administrative Agent and the other
parties thereto;
WHEREAS, the Parent, the Company, and certain subsidiaries of the Parent, the
Administrative Agent, the Canadian Administrative Agent and the other parties to
the Existing Credit Agreement have agreed to amend the Existing Credit Agreement
pursuant to a First Amendment, dated as of December 12, 2017 (the “Amendment”;
the Existing Credit Agreement, as amended by the Amendment, the “Credit
Agreement”);
WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Relevant Obligors shall have executed and delivered this Acknowledgment to
the Administrative Agent and the Canadian Administrative Agent.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each of the Relevant Obligors hereby agrees with the
Administrative Agent and the Canadian Administrative Agent as follows:
(a)    Unless otherwise defined herein, all capitalized terms used herein shall
have the respective meanings assigned to them in the Credit Agreement.
(b)    Each Relevant Obligor hereby agrees, with respect to each Guaranty or
Security Document to which it is a party, that:
(A)
all of its obligations, liabilities and indebtedness under such Guaranty or
Security Document remain in full force and effect on a continuous basis after
giving effect to the Amendment;

(B)
it ratifies the Guaranties and the Security Documents to which it is a party;

(C)
all of the Liens and security interests created and arising under such Security
Document remain in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, and having the same perfected status and
priority, after giving effect to the Amendment, as collateral security for the
Secured Obligations (as such term is defined in such Security Document); and

(D)
it agrees that each of the representations and warranties made by such Relevant
Obligor in or pursuant to the Guaranty or Security Document to which it is a
party is true and correct in all material respects (or if qualified by
materiality, is true and correct in all respects as so qualified) on and as of
the date hereof as if made on and as of the date hereof, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties were so true and correct as of such earlier date.

(c)    Each Relevant Obligor agrees that it shall take any action reasonably
requested by the Administrative Agent or Canadian Administrative Agent in order
to confirm or effect the intent of this Acknowledgment.
(d)    This Acknowledgement is a Basic Document and shall (unless expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.
(e)    Neither this Acknowledgement nor the execution, delivery or effectiveness
of Amendment shall extinguish the obligations outstanding under the Guaranties,
the Security Documents or the other Basic Documents or discharge or release the
lien or priority of the Security Documents. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Guaranties, the Security Documents or the other Basic Documents or instruments
securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently herewith. Nothing
implied in this Acknowledgement, the Credit Agreement, the Guaranties, the
Security Documents, the other Basic Documents or in any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of the Borrower or any other Relevant Obligor from any of its
obligations and liabilities as a “Borrower,” “Guarantor,” “Obligor” or “Grantor”
under the Credit Agreement , the Guaranties, the Security Documents or any other
Basic Document. Each of the Credit Agreement, the Guaranties and the Security
Documents shall remain in full force and effect, until (as applicable) and
except to any extent modified hereby or in connection herewith.
(f)    This Acknowledgment shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.
(g)    This Acknowledgment may be executed by one or more of the parties hereto
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
PARENT:


IRON MOUNTAIN INCORPORATED




By: /s/Christopher LaRochelle            
Name: Christopher LaRochelle
Title: Vice President and Treasurer


COMPANY:


IRON MOUNTAIN INFORMATION MANAGEMENT, LLC






By:/s/Christopher LaRochelle            
Name: Christopher LaRochelle
Title: Vice President and Treasurer


SUBSIDIARY GUARANTORS:


IRON MOUNTAIN FULFILLMENT SERVICES, INC.
IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.
IRON MOUNTAIN GLOBAL LLC
IRON MOUNTAIN US HOLDINGS, INC.
IRON MOUNTAIN SECURE SHREDDING, INC.
IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES, INC.
IRON MOUNTAIN GLOBAL HOLDINGS, INC.
NETTLEBED ACQUISITION CORP.
IRON MOUNTAIN DATA CENTER, LLC




By:/s/Christopher LaRochelle            
Name: Christopher LaRochelle
Title: Vice President and Treasurer


CANADIAN BORROWERS:


IRON MOUNTAIN CANADA OPERATIONS ULC
IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES CANADA, INC.
IRON MOUNTAIN SECURE SHREDDING CANADA, INC.




By:/s/Christopher LaRochelle            
Name: Christopher LaRochelle
Title: Vice President and Treasurer


ACKNOWLEDGED:
IM CLOSE GMBH




By:/s/Christopher LaRochelle            
Name: Christopher LaRochelle
Title: Managing Director
 


IRON MOUNTAIN EUROPE PLC
IRON MOUNTAIN HOLDINGS (EUROPE) LIMITED




By /s/Patrick Keddy    
Name: Patrick Keddy
Title: Director


IRON MOUNTAIN SOUTH AMERICA S.À.R.L.




By:/s/Christopher LaRochelle            
Name: Christopher LaRochelle
Title: Manager


IRON MOUNTAIN INTERNATIONAL (HOLDINGS) LIMITED




By /s/Patrick Keddy    
Name: Patrick Keddy
Title: Director


IRON MOUNTAIN (UK) PLC




By /s/Patrick Keddy    
Name: Patrick Keddy
Title: Director


IRON MOUNTAIN AUSTRIA ARCHIVIERUNG GMBH




By: /s/Robert Nedeljkovic    
Name: Robert Nedeljkovic
Title: Managing Director


IRON MOUNTAIN INTERNATIONAL HOLDINGS BV




By: /s/Jeroen Strik    
Name: Jeroen Strik
Title: Director B


IRON MOUNTAIN LUXEMBOURG SERVICES
S.À R.L., LUXEMBOURG, SCHAFFHAUSEN BRANCH




By:/s/Christopher LaRochelle            
Name: Christopher LaRochelle
Title: Manager


 



EXHIBIT B


IRON MOUNTAIN INCORPORATED
UNSECURED BRIDGE FACILITY


Summary of Terms and Conditions
_______________________
I. PARTIES
Borrower:
The Parent (the “Borrower”)
Guarantors:
Each of the entities that (i) is a guarantor (a “Notes Guarantor”) as of the
date hereof under the Senior Indenture, dated as of September 18, 2017, among
the Parent, as issuer and Wells Fargo Bank, National Association, as trustee and
each of the Notes Guarantors party thereto, with respect to the 4.875% Senior
Notes Due 2027 (the “Senior Unsecured Indenture”), (ii) to the extent not a
Notes Guarantor under the Senior Unsecured Indenture as of the date hereof, any
direct or indirect domestic subsidiary of the Parent that, after the date
hereof, is required to become a Notes Guarantor under the Senior Unsecured
Indenture as in effect on the date hereof and (iii) is (or is required to
become) a guarantor of senior notes issued by the Parent after the Closing Date
(the entities in clauses (i) through (iii), the “Guarantors”).
Joint Lead Arrangers and Joint Bookrunners:
Barclays Bank PLC (“Barclays”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), as
joint lead arrangers and joint bookrunners (in such capacity, the “Lead
Arrangers”)
Administrative Agent:
Barclays (in such capacity, the “Administrative Agent”).
Lenders:
The Initial Lenders and a syndicate of banks, financial institutions and other
entities, arranged by the Lead Arrangers in consultation with the Parent
(collectively, the “Lenders”).
II. BRIDGE FACILITY
Type and Amount:
A term facility in the amount of up to $1,100,000,000 (the “Bridge Facility”;
the loans thereunder, the “Bridge Loans”).
Availability:
One drawing in U.S. dollars may be made under the Bridge Facility on the Closing
Date (as defined below).
Maturity:
The Bridge Loans shall mature and, to the extent then outstanding, be payable in
full on the date that is 364 days after the Closing Date (the “Initial Bridge
Loan Maturity Date” and as may be extended as provided below, the “Maturity
Date”); provided that, upon the Parent’s request, the Initial Bridge Loan
Maturity Date may be extended by one year subject to the following: (i) such
extension request must be made no earlier than 60 days before the Initial Bridge
Loan Maturity Date and no later than 30 days before the Initial Bridge Loan
Maturity Date, (ii) no default or event of default is in existence at the time
of, or would be in existence after giving effect to, such extension, (iii) the
representations and warranties in the Bridge Facility Documentation shall be
accurate both before and after giving effect to such extension, and (iv) payment
by the Parent of an extension fee to each Lender in an amount equal to 1.00% of
the Bridge Loans of such Lender outstanding on the Initial Bridge Loan Maturity
Date.
Purpose:
The proceeds of the Bridge Loans shall be used to fund, in part, the Acquisition
(including the refinancing of certain existing indebtedness of IO Data Centers,
LLC (the “Target”) or its subsidiaries and to pay all or a portion of the costs
incurred by the Parent or any of its subsidiaries in connection with the
Transactions.
III. CERTAIN PAYMENT PROVISIONS
Fees and Interest Rates:
As set forth on Schedule I.
Repayment of Loans:
All Bridge Loans outstanding will be payable in full on the Maturity Date.
Optional Prepayments and Commitment Reductions:
The Bridge Loans may be prepaid, and Bridge Commitments may be reduced, in whole
or in part at any time without penalty or premium. Optional prepayments of the
Bridge Loans may not be reborrowed.
Mandatory Prepayments and Commitment Reductions:
After the Closing Date, the aggregate Bridge Loans shall be prepaid (including
any accrued and unpaid interest thereon), in each case, on a dollar-for-dollar
basis, by the following amounts, within one business day of receipt of such
amount:
 
1. Incurrence of Indebtedness: 100.0% of the net cash proceeds actually received
by the Parent or any of its subsidiaries from the incurrence of indebtedness for
borrowed money (including hybrid securities and debt securities convertible to
equity) by the Parent or any of its subsidiaries, but excluding: (x)
intercompany debt of the Parent or any of its subsidiaries and (y) borrowings
permitted pursuant to Sections 9.08(i) (other than increases to the Revolving
Commitments (as defined in the Credit Agreement) pursuant to Section 2.01(b) of
the Credit Agreement or the borrowing of Incremental Term Loans (as defined in
the Credit Agreement) pursuant to Section 2.01(c) of the Credit Agreement),
(ii), (v) (other than items (g) and (k) of such Section 9.08(v)), (vi) (so long
as, after giving effect to such incurrence, the outstanding principal amount of
all such indebtedness incurred after the Acceptance Date does not exceed
$200,000,000) and (vii) (in respect of any Accounts Receivable Financings (as
defined in the Credit Agreement as in effect on the date hereof)) of the Credit
Agreement.
 
2. Equity Offerings: 100.0% of the net cash proceeds actually received from the
issuance of any equity securities by the Parent or any of its subsidiaries
(other than issuances pursuant to employee stock plans or other benefit or
employee incentive arrangements).
 
3. Asset Sales: Subject to the prior application of such net cash proceeds in
accordance with Section 3.02 of the Credit Agreement, 100.0% of the net cash
proceeds actually received from asset dispositions, subject to certain
exceptions and reinvestment rights (substantially identical to the Credit
Agreement).
 
All mandatory prepayments and commitment reductions will be applied without
penalty or premium (except for breakage costs and accrued interest, if any, and
as otherwise provided herein). Mandatory prepayments of the Bridge Loans may not
be reborrowed.
 
For the avoidance of doubt, the Bridge Commitments shall be permanently reduced
upon the making of the Bridge Loans on the Closing Date.
IV. COLLATERAL
The obligations under the Bridge Facility will be unsecured.
V. CERTAIN CONDITIONS
Conditions to Funding:
The making of the Bridge Loans will be conditioned upon satisfaction of
customary closing conditions, including consummation of the acquisition of the
Target substantially concurrent with the funding of the Bridge Loans (the date
upon which all such conditions shall be satisfied and the Bridge Loans are
funded, the “Closing Date”) on or before the Expiration Date.
VI. CERTAIN DOCUMENTATION MATTERS
 
Bridge Facility Documentation:
Subject to customary limited conditionality provisions with respect to the
acquisition of the Target, and changes to reflect that the Bridge Facility is
unsecured, the terms of the Bridge Facility Documentation will be substantially
similar to the Credit Agreement and to the existing documentation related
thereto (with such additional changes as may be agreed upon by the Borrower and
the Administrative Agent).
 
 
 
 








SCHEDULE I
Interest and Certain Fees


Interest Rate Options:
The Borrower may elect that the Bridge Loans bear interest at a rate per annum
equal to (x) the ABR plus the Applicable Margin or (y) the Eurocurrency Rate
plus the Applicable Margin;
As used herein:
“ABR” means the highest of (i) the Prime Rate (as defined below), (ii) the
federal funds effective rate from time to time plus 0.5% (provided that the
federal funds effective rate shall never be less than zero) and (iii) the
one-month Eurocurrency Rate plus 1.00%.
“Applicable Margin” means initially, 2.00% in the case of ABR Loans and 3.00% in
the case of Eurocurrency Loans; provided that the Applicable Margin shall
increase by 0.50% on the date that is 90 days following the Closing Date and by
an additional 0.50% at the end of each 90 day period thereafter:
“Eurocurrency Rate” means the rate (adjusted for statutory reserve requirements
for eurocurrency liabilities) as administered by the ICE Benchmark
Administration, for deposits in the relevant currency for a period equal to one,
two, three, six or (if acceptable to each Lender), twelve months (as selected by
the Borrower) appearing on the Reuters Screen LIBOR01 Page or LIBOR02 Page (or
an interpolated rate if such screen rates are not available); provided that the
Eurocurrency Rate shall never be less than zero.
“Prime Rate” means the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as reasonably determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as reasonably
determined by the Administrative Agent).
Interest Payment Dates:
In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears.
In the case of Loans bearing interest based upon the Eurocurrency Rate
(“Eurocurrency Loans”), on the last day of each relevant interest period and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.
Duration Fee:
The Parent will pay to each Lender, calculated based on the outstanding amount
of such Lender’s Bridge Loans, duration fees as follows: (a) 0.25% of the
aggregate principal amount of the Bridge Loans held by such Lender on the date
that is 90 days after the Closing Date, (b) 0.25% of the aggregate principal
amount of the Bridge Loans held by such Lender on the date that is 180 days
after the Closing Date and (c) 0.50% of the aggregate principal amount of the
Bridge Loans held by such Lender on the date that is 270 days after the Closing
Date (the “Duration Fee”).
Default Rate:
At any time when the Borrower is in default in the payment of any amount due
under the Bridge Facility, the Bridge Loans shall bear interest at 2% above the
rate otherwise applicable thereto. Overdue interest, fees and other amounts
shall bear interest at 2% above the rate applicable to ABR Loans.
Rate and Fee Basis:




All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.
Unavailability of
Eurocurrency or Other Rates:
Substantially the same as the Credit Agreement, with such modifications as may
be agreed based on the most recent provisions customarily utilized by the
Administrative Agent (which may include provisions for establishing alternate
rates of interest in addition to, or instead of, those of the Credit Agreement).









3